 



Exhibit 10.2
EXECUTION COPY
AMENDMENT AND RESTATEMENT AGREEMENT
          AMENDMENT AND RESTATEMENT AGREEMENT, dated as of May 22, 2007 (this
“Agreement”), among POLO RALPH LAUREN CORPORATION, a Delaware corporation (the
“Borrower”), POLO JP ACQUI B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands with its corporate seat in Amsterdam, the Netherlands
(the “Term Borrower”), the lenders party hereto (the “Lenders”), THE BANK OF NEW
YORK, CITIBANK, N.A., BANK OF AMERICA, N.A. and WACHOVIA BANK NATIONAL
ASSOCIATION, as syndication Agents (each, in such capacity, a “Syndication
Agent”), SUMITOMO MITSUI BANKING CORPORATION and DEUTSCHE BANK SECURITIES, as
Co-Agents (each, in such capacity, a “Co-Agent”) and JPMORGAN CHASE BANK, N.A.,
as administrative agent under the Credit Agreement, dated as of November 28,
2006 among the Borrower, the Lenders from time to time party thereto and the
Agents party thereto, as in effect on the date hereof (the “Existing Credit
Agreement”).
W I T N E S S E T H:
          WHEREAS, in order to finance (i) a public tender offer (the “Tender
Offer”) by PRL Japan Kabushiki Kaisha, a Japanese subsidiary of the Borrower, to
acquire the remaining approximately 80% of the shares of Impact 21 Co., Ltd.
(“Impact 21”) not held by the Borrower and (ii) subject to the successful
completion of the Tender Offer, a stock purchase by the Borrower of the
remaining 50% of the shares of Polo Ralph Lauren Japan Corporation, the Borrower
and the Term Borrower have requested and the Required Lenders have agreed, upon
the terms and subject to the conditions set forth herein, that (i) the Existing
Credit Agreement will be amended and restated to read in its entirety as set
forth in Exhibit A hereto and (ii) the Required Lenders will make available to
the Term Borrower a senior term loan (the “Term Loan Facility”, the loans
thereunder, “Term Loans”) in an aggregate amount of up to ¥20,500,000,000
pursuant to the Existing Credit;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1.   Defined Terms. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Restated Credit
Agreement referred to below or, if not defined therein, in the Existing Credit
Agreement.
          SECTION 2.   Amendment and Restatement of the Existing Credit
Agreement. (a) On the Restatement Effective Date, the Existing Credit Agreement
is hereby amended and restated to read in its entirety as set forth in Exhibit A
hereto (the “Restated Credit Agreement”), and the Administrative Agent is hereby
directed by the Required Lenders to enter into such Loan Documents and to take
such other actions as may be required to give effect to the transactions
contemplated hereby. From and after the effectiveness of such amendment and
restatement, the terms “Agreement”, “herein”, “hereinafter, “hereto”, “hereof”
and words of similar import, as used in the Restated Credit Agreement, shall,
unless the context otherwise requires, refer to the Existing Credit Agreement as
amended and restated in the form of the Restated Credit Agreement, and the term
“Credit Agreement”, as used in the other Loan Documents, shall mean the Restated
Credit Agreement.
          (b) The aggregate principal amount of all Revolving Loans and all
Letters of Credit outstanding under the Existing Credit Agreement on the
Restatement Effective Date shall continue to be



--------------------------------------------------------------------------------



 



2

outstanding under the Restated Credit Agreement and the terms of the Restated
Credit Agreement will govern the rights of the Borrower, the Lenders and the
Issuing Banks with respect thereto.
          SECTION 3.   Conditions to Effectiveness of Agreement. (a) This
Agreement shall become effective on the date (the “Restatement Effective Date”)
on which all of the following conditions precedent have been satisfied or
waived:
          (i) the Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by a duly authorized officer of each of
(A) the Borrower, (B) the Term Borrower, (C) each Lender which will make a Term
Loan on the Restatement Effective Date and (D) the Required Lenders; provided
that any Lender may signify its consent to this Agreement by instead executing a
“lender addendum” in a form as provided by the Administrative Agent;
          (ii) the Administrative Agent shall have received an executed
Guarantee from each Guarantor, including the Borrower as a Guarantor of the Term
Borrower’s obligations under the Credit Agreement;
          (iii) the Administrative Agent shall have received (i) a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Restatement Effective Date) of (a) Freidman Kaplan Seiler & Adelman LLP,
counsel for the Borrower and (b) Stibbe New York B.V.P.C., Dutch counsel to the
Term Borrower and (ii) an officer’s certificate from the Chief Financial Officer
of the Borrower.
          (iv) the Administrative Agent shall have received a certificate, dated
the Effective Date and signed by a Responsible Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 of the Restated Credit Agreement;
          (v) the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Restatement Effective Date for which
invoices have been presented, including all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document; and
          (vi) the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (or, if applicable in
a foreign jurisdiction, enjoys the equivalent status under the laws of any
jurisdiction of organization outside the United States of America) of the Loan
Parties, the authorization of the Agreement by the Loan Parties and any other
legal matters relating to the Loan Parties and the Agreement , all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
          SECTION 4.   Effect on the Loan Documents. (a) This Agreement shall
not extinguish the Loans outstanding under the Existing Credit Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
Loans outstanding under the Existing Credit Agreement, which shall remain
outstanding after the Restatement Effective Date as modified hereby.
Notwithstanding any provision of this Agreement, the provisions of
Sections 2.13, 2.14, 2.15, and 9.03 of the Existing Credit Agreement as in
effect immediately prior to the Restatement Effective Date will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Restatement Effective Date as to which
such provisions apply. Except as specifically amended herein, all



--------------------------------------------------------------------------------



 



3

Loan Documents shall continue to be in full force and effect and are hereby in
all respects ratified and confirmed. The Borrower hereby agrees, with respect to
each Loan Document to which it is a party, that all of its obligations,
liabilities and indebtedness under such Loan Document shall remain in full force
and effect on a continuous basis after giving effect to this Agreement.
           (b) The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
           (c) The Borrower and the other parties hereto acknowledge and agree
that this Agreement shall constitute a Loan Document.
           (d) On and after the Restatement Effective Date (i) Schedule 2.01
(Commitments) of the Credit Agreement shall be amended to reflect the Term Loan
Commitments and (ii) Schedule 2.01 may be amended with the consent of the
Administrative Agent to reflect assignments of the Term Loan Commitments.
          SECTION 5.   Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Agreement, any other documents prepared in
connection herewith and the transaction contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent (provided that syndication fees for each of the Term Loans
and the Revolving Loans other than counsel fees shall not exceed $10,000).
          SECTION 6.   GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.09 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.
          SECTION 7.   Amendments; Execution in Counterparts. This Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by the Term Borrower, the Borrower, the Administrative Agent and
the Required Lenders. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



 



EXECUTION COPY
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

                  POLO RALPH LAUREN CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                POLO JP ACQUI B.V.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                JPMORGAN CHASE BANK, N.A., as Administrative Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        





--------------------------------------------------------------------------------



 



2

                  [LENDER]    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

